Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/15/2021 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the claim and argues the references do not disclose the amended limitations.  The limitation now states the relay device will suspend services on one or more channels on a link between the relay device and a downstream device based on the detected upstream failure and will resume the services on the one or more channels of the second link based on establishing a third link (with a new upstream device).  Applicant argues against the LG reference, stating the LG reference discloses trying to find a new parent link but also dropping the child nodes.					In response, the limitations are obvious and straightforward limitations in regards to link failure.  If an upstream link fails between a parent and grandparent node, the relay device is not going to be able to continue to transmit downstream traffic to a child node, so it is obvious the communication is suspended.  Handing over to a new parent and resuming communication both in the upstream and downstream directions is also obvious and well known in the art.  See prior art reference US 2012/0263035 as an example.  Traffic is stopped or interrupted due to a link failure, Para [0115] so a new path is used to continue the transmitting the traffic, Fig. 7.  In an example (not shown), the relay node is A2 and the link failure is between upstream nodes A4 and A6, therefore A2 has to find new parent node A5 or A3 to continue communication to child node A1, Fig. 5.  New claim 31 is disclosed by Cao.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461